Exhibit 10.1
Execution Copy
 
 
 
CREDIT AGREEMENT
Dated as of June 23, 2011
among
THERMO FISHER SCIENTIFIC INC.,
as the Borrower,
BARCLAYS BANK PLC,
as Administrative Agent
and
The Other Lenders Party Hereto
BARCLAYS CAPITAL,
as Sole Lead Arranger and Sole Bookrunner
BANK OF AMERICA, N.A.,
as Syndication Agent
DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES, LLC, and
THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    5  
1.01 Defined Terms
    5  
1.02 Other Interpretive Provisions
    26  
1.03 Accounting Terms
    27  
1.04 Rounding
    27  
1.05 Exchange Rates; Currency Equivalents
    28  
1.06 Times of Day
    28  
 
       
ARTICLE II. THE COMMITMENTS AND BORROWINGS
    28  
2.01 Loans
    28  
2.02 Borrowings, Conversions and Continuations of Loans
    28  
2.03 Prepayments; Termination or Reduction of Commitments
    30  
2.04 Repayment of Loans
    32  
2.05 Interest
    32  
2.06 Fees
    32  
2.07 Computation of Interest and Fees
    33  
2.08 Evidence of Debt
    33  
2.09 Payments Generally; Administrative Agent’s Clawback
    33  
2.10 Sharing of Payments by Lenders
    35  
2.11 Subsidiary Guarantors
    36  
2.12 Defaulting Lenders
    36  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    37  
3.01 Taxes
    37  
3.02 Illegality
    40  
3.03 Inability to Determine Rates
    41  
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
    41  
3.05 Compensation for Losses
    43  
3.06 Mitigation Obligations; Replacement of Lenders
    43  
3.07 Survival.
    44  
 
       
ARTICLE IV. CONDITIONS PRECEDENT
    44  
4.01 Conditions to Effectiveness
    44  
4.02 Conditions to Borrowings
    45  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    47  
5.01 Existence, Qualification and Power
    47  
5.02 Authorization; No Contravention
    47  
5.03 Governmental Authorization; Other Consents
    47  
5.04 Binding Effect
    47  
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    48  
5.06 Litigation
    48  

i



--------------------------------------------------------------------------------



 



          Section   Page  
5.07 Ownership of Property; Liens
    48  
5.08 Environmental Compliance
    48  
5.09 Insurance
    49  
5.10 Taxes
    49  
5.11 ERISA Compliance
    49  
5.12 Margin Regulations; Investment Company Act
    50  
5.13 Disclosure
    50  
5.14 Compliance with Laws
    50  
5.15 Taxpayer Identification Number; Other Identifying Information
    50  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    51  
6.01 Financial Statements
    51  
6.02 Certificates; Other Information
    52  
6.03 Notices
    52  
6.04 Payment of Obligations
    53  
6.05 Preservation of Existence, Etc.
    53  
6.06 Maintenance of Properties; Maintenance of Insurance
    53  
6.07 Compliance with Laws
    53  
6.08 Inspection Rights; Books and Records
    53  
6.09 Use of Proceeds
    54  
6.10 Approvals and Authorizations
    54  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    54  
7.01 Liens
    54  
7.02 Subsidiary Indebtedness
    56  
7.03 Fundamental Changes
    56  
7.04 Dispositions
    57  
7.05 Transactions with Affiliates
    57  
7.06 Consolidated Leverage Ratio
    57  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    58  
8.01 Events of Default
    58  
8.02 Remedies Upon Event of Default
    60  
8.03 Application of Funds
    60  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    61  
9.01 Appointment and Authority
    61  
9.02 Rights as a Lender
    61  
9.03 Exculpatory Provisions
    61  
9.04 Reliance by Administrative Agent
    62  
9.05 Delegation of Duties
    63  
9.06 Resignation of Administrative Agent
    63  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    63  
9.08 No Other Duties, Etc.
    64  
9.09 Administrative Agent May File Proofs of Claim
    64  
9.10 Guaranty Matters
    64  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE X. MISCELLANEOUS
    65  
10.01 Amendments, Etc.
    65  
10.02 Notices; Effectiveness; Electronic Communication
    66  
10.03 No Waiver; Cumulative Remedies
    68  
10.04 Expenses; Indemnity; Damage Waiver
    68  
10.05 Payments Set Aside
    71  
10.06 Successors and Assigns
    71  
10.07 Treatment of Certain Information; Confidentiality
    75  
10.08 Right of Setoff
    76  
10.09 Interest Rate Limitation
    77  
10.10 Counterparts; Integration; Effectiveness
    77  
10.11 Survival of Representations and Warranties
    77  
10.12 Severability
    77  
10.13 Replacement of Lenders
    78  
10.14 Governing Law; Jurisdiction; Etc.
    79  
10.15 Waiver of Jury Trial
    80  
10.16 No Advisory or Fiduciary Responsibility
    80  
10.17 USA PATRIOT Act Notice
    81  
10.18 Judgment Currency
    81  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Mandatory Cost Formulae
2.01
  Commitments and Applicable Percentages
5.08
  Environmental Matters
7.01
  Existing Liens
7.02
  Existing Indebtedness
7.04
  Dispositions
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     
 
  Form of
 
   
A-1
  Loan Notice
A-2
  Prepayment Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Subsidiary Guaranty

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of June 23, 2011,
among THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BARCLAYS BANK PLC, as Administrative Agent.
R E C I T A L S
     The Borrower has requested that the Lenders provide a term loan facility
(the “Facility”), and the Lenders are willing to do so on the terms and
conditions set forth herein, the proceeds of which will be used (a) to fund, in
part, the Acquisition including the payment of certain existing Indebtedness of
Target and (b) to pay all or a portion of the costs incurred by the Borrower or
any of its Subsidiaries in connection with the Transactions.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition by the Borrower, directly or indirectly
through one or more of its subsidiaries, of all of the equity interests of the
Target pursuant to the Acquisition Agreement.
     “Acquisition Agreement” means that certain Agreement, dated as of May 19,
2011, among the Borrower and certain shareholders of the Target (and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith).
     “Act” has the meaning specified in Section 10.17.
     “Administrative Agent” means Barclays Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means , with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent Indemnitee” has the meaning specified in Section 10.04(c).
     “Agent Parties” has the meaning specified in Section 10.02(c).
     “Aggregate Commitments” means, at any time, the Commitments of all the
Lenders then outstanding.
     “Agreement” has the meaning specified in the introductory paragraph hereto.
     “Agreement Currency” has the meaning specified in Section 10.18.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
or, after the Closing Date, the Outstanding Amounts, represented by such
Lender’s Commitment or Loans, as applicable, at such time. If the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the rate, corresponding to the
applicable Debt Rating as set forth below:

                                                  Debt Ratings   Applicable Rate
  Applicable Rate   Applicable Rate     Pricing   S&P and   for Eurocurrency  
for Base Rate   for EURIBOR   Ticking Level   Moody’s   Rate Loans   Loans  
Rate Loans   Fee   1    
Better than or equal to A and A2
    1.00 %     0 %     1.00 %     0.075 %   2    
A- and A3
    1.25 %     0.25 %     1.25 %     0.10 %   3    
Any ratings lower than Pricing Level 2
    1.50 %     0.50 %     1.50 %     0.15 %

Notwithstanding anything to the contrary herein, the Applicable Rate (other than
with respect to the Ticking Fee) at each of the above Levels shall increase by
0.25% on the date that is 90 days following the Closing Date and by an
additional 0.25% at the end of each 90 day period thereafter.

 



--------------------------------------------------------------------------------



 



     “Debt Rating” means, as of any date of determination, the rating, as
determined by the two Rating Agencies (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the two foregoing Rating Agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 3 being the lowest); (b) if the respective Debt
Ratings issued by the two foregoing Rating Agencies differ by more than one
level, then the Pricing Level that is one Pricing Level lower than the higher of
such Debt Ratings shall apply; (c) if the Borrower has only one Debt Rating,
then the Pricing Level that is one level lower than that of such Debt Rating
shall apply and (d) if the Borrower does not have any Debt Rating, Pricing Level
3 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
effective as of the Closing Date, except that the Ticking Fee shall be initially
determined based upon the Debt Rating effective as of the Effective Date.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change; provided, that
if no such public announcement is made, such change in the Applicable Rate shall
be effective on the date the change in the Debt Rating is effective.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Barclays Capital, in its capacity as sole lead arranger
and sole book manager.
     “Asset Sale” means any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (e), (f) or (g) (in the case of clause (e), solely to the
extent the gross proceeds in respect thereof do not exceed $100,000,000) of
Section 7.04) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of Indebtedness and valued at fair market value in
the case of other non-cash proceeds) in excess of $50,000,000.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attorney Costs” means and includes all reasonable fees, expenses, charges,
disbursements and other charges of any one law firm or external counsel (and one
regulatory counsel and one local counsel in each affected jurisdiction to the
extent reasonably necessary)

 



--------------------------------------------------------------------------------



 



and, solely in the case of an actual or potential conflict of interest, one
additional counsel (and one additional regulatory counsel and one additional
local counsel in each affected jurisdiction to the extent reasonably necessary)
to each Indemnitee affected by such conflict of interest).
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries (as of December 31, 2010) for the fiscal
year ended December 31, 2010, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
     “Barclays Bank” means Barclays Bank PLC and its successors.
     “Barclays Capital” means Barclays Capital, the investment banking division
of Barclays Bank.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Eurocurrency Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurocurrency Loan with
a one-month Interest Period (such rate to include any additional amounts that
would be payable pursuant to Section 3.04(e) if such Loan were a Eurocurrency
Loan) plus 1.0%. The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 10.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Rate Loans or EURIBOR Rate Loans, having
the same Interest Period, made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Officer” means any Responsible Officer of the Borrower, the
treasurer or assistant treasurer of the Borrower or any other individual
designated in writing by a Responsible Officer of the Borrower (including
officers of other Loan Parties).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any

 



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loan, on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market; and if such day
relates to any interest rate settings as to a EURIBOR Rate Loan, any fundings,
disbursements, settlements and payments in Euro in respect of any such EURIBOR
Rate Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such EURIBOR Rate Loan, means a TARGET Day;
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case, pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis; or
     (b) a majority of the members of the board of directors or other equivalent
governing body of the Borrower shall cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the Closing Date or
(ii) whose election by the board of directors of the Borrower, or whose
nomination for election by the shareholders of the Borrower, was approved by a
vote of at least a majority of the

 



--------------------------------------------------------------------------------



 



directors of the Borrower who were either directors on the Closing Date or whose
election or nomination was previously so approved.
     “Closing Date” means the date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01 and on
which the Borrowings are made; provided, that in no event shall the Closing Date
occur after November 19, 2011.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Commitments on the date hereof
is $2,000,000,000.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) income tax expense,
(ii) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iii) depreciation and amortization
expense, (iv) amortization of intangibles and organization costs, (v) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), and (vi) any extraordinary, unusual
or non-recurring cash expenses or losses to the extent that they do not exceed,
in the aggregate, $75,000,000 during such period, (vii) stock-based compensation
expense, (viii) any expenses or losses on forward foreign exchange transactions
entered into in connection with the Acquisition that have been disclosed to the
Arranger and the Lenders on or prior to the date hereof, (ix) cash charges
related to the Acquisition and the acquisition of Dionex Corporation, including
related integration costs of the Borrower and its Subsidiaries, in an aggregate
amount not to exceed $50,000,000 and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) interest income,
(ii) any extraordinary, unusual or non-recurring non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside of the ordinary course of business), (iii) any
extraordinary, unusual or non-recurring cash income or gains to the extent they
exceed, in the aggregate, $75,000,000 during such period, and (iv) income tax
credits (to the extent not netted from income tax expense), and (v) any income
or gain on forward foreign exchange transactions entered into in connection with
the Acquisition that have been disclosed to the Arranger and the Lenders on or
prior to the date hereof.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) all Indebtedness of the Borrower and its Subsidiaries as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, that

 



--------------------------------------------------------------------------------



 



Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
(i) the Acquisition, if consummated, or (ii) any acquisition or sale of a
Subsidiary or operating division thereof, in each case, for more than
$50,000,000.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries, the net income (or loss) of the Borrower and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.
     “Consolidated Total Tangible Assets” means, as of any date of
determination, the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP, but excluding
Intangible Assets.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “CP Facility” means the 364-day committed revolving credit facility dated
as of the date hereof under which Barclays Bank acts as administrative agent and
under which one or more lenders agree to lend up to $1 billion to the Borrower.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or EURIBOR Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate, any Mandatory Cost and amounts owing pursuant to
Section 3.04(e)) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans to be
funded by it on the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its

 



--------------------------------------------------------------------------------



 



funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or (e)
(i) become or is insolvent or has a parent company that has become or is
insolvent, in each case as adjudicated or determined by any Governmental
Authority having regulatory authority over such Lender or its assets or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender, or any direct or indirect parent company
thereof, by a Governmental Authority so long as such ownership interest does not
result nor provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and includes any sale, transfer or other disposition
of any ownership interest in any Subsidiary of the Borrower.
     “Dollar” and “$” means lawful money of the United States.
     “Dollar Equivalent” means, at any time, with respect to any amount
denominated in Euro, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate (determined
in respect of the Closing Date or other applicable date) for the purchase of
Dollars with Euros.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, any state thereof or the District of Columbia.
     “Duration Fee Rate” shall mean a rate determined in accordance with the
table set forth below:

          Days after Closing Date   Rate
90 days
    0.50 %
180 days
    0.75 %
270 days
    1.00 %

 



--------------------------------------------------------------------------------



 



     “Effective Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is June 23, 2011.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(ii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 10.06(b)(ii)).
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses or legally binding governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “EURIBOR Rate” means, for any Interest Period with respect to a EURIBOR
Rate Loan, the rate per annum appearing on the appropriate page of the Reuters
screen (it being understood that this rate is the Euro interbank offered rate
sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial Markets Association (known as the “ACI”)) (or on any successor
or substitute page of Reuters, providing rate quotations comparable to those
currently provided on such page of Reuters, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to deposits in Euros in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Euros with a

 



--------------------------------------------------------------------------------



 



maturity comparable to such Interest Period. If such rate is not available at
such time for any reason, then the “EURIBOR Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Euros for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the EURIBOR Rate Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch (or other branch of the Administrative Agent or its Affiliate) to first
class banks in the London interbank market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
     “EURIBOR Rate Loan” means a Loan that bears interest at a rate based on the
EURIBOR Rate.
     “Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch of the Administrative Agent or its
Affiliate) to first class banks in the London interbank market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate.
     “Event of Default” means any of the events specified in Section 8.01,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded Indebtedness” means (i) Indebtedness incurred pursuant to
Sections 7.02(a), (b), (c) and (d), (ii) Indebtedness outstanding under the
Existing Credit Agreement, (iii) Indebtedness in respect of a commercial paper
program of the Borrower, (iv) Indebtedness in respect of the CP Facility,
(v) Indebtedness in respect of a Permitted Receivables Securitization,
(vi) other Indebtedness not to exceed $50,000,000 in the aggregate during the
life of this Agreement, (vii) Indebtedness in connection with cash management
pooling arrangements

 



--------------------------------------------------------------------------------



 



among Subsidiaries of the Borrower (maintained with or without financial
institutions) and (viii) any refinancing of the foregoing.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), franchise taxes imposed on it (in lieu
of net income taxes), and branch profits (or similar) taxes imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized, in which its principal office is located, or as a result
of a present or former connection between the Recipient and the jurisdiction
imposing such tax or any political subdivision or taxing authority thereof
(other than a connection arising solely as a result of its execution and
delivery of any Loan Document or its exercise of its rights or performance of
its obligations thereunder or otherwise as a result of its participation (or the
participation of an entity in which it owns a beneficial interest) in the
transactions contemplated by the Loan Documents) or, in the case of any Lender,
in which its applicable Lending Office is located, (b) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax (including, for the avoidance
of doubt, backup withholding taxes) that is imposed on amounts payable to such
Lender at the time such Lender becomes a party hereto (or designates a new
Lending Office) or is attributable to such Lender’s failure or inability (in the
case of an inability, other than solely as a result of a Change in Law) to
comply with Section 3.01(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable Loan
Party with respect to such withholding tax pursuant to Section 3.01(a), and
(c) any taxes imposed pursuant to FATCA.
     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of August 29, 2006, among the Borrower, Bank of America, N.A., as administrative
agent and swing line lender, Bank of America, N.A. and Barclays Bank, as l/c
issuers, the lenders party thereto and the other agents party thereto, as
amended.
     “Facility” has the meaning specified in the Recitals hereto.
     “FATCA” means Sections 1471 through 1474 of the Code as of the date hereof,
and any substantially similar amendments thereto or successor provisions and any
current or future regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Fee Letters” means, collectively, (a) the letter agreement, dated May 19,
2011, among the Borrower and the Administrative Agent and (b) the letter
agreement, dated May 19, 2011, among the Borrower and Barclays Bank.
     “Foreign Lender” means any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the Accounting Standards Codification issued by the Financial
Accounting Standards Board, as in effect from time to time.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (1) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (2) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of

 



--------------------------------------------------------------------------------



 



such Guarantee shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Indebtedness” of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
accounts payable and accrued expenses), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, (g) all reimbursement obligations of such
Person in respect of drawings or payments made under letters of credit, surety
or performance bonds or other similar arrangements that are not satisfied within
three Business Days following the date of receipt by such Person of notice of
such drawing or payment, (h) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (i) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) and
(h) above, (j) all obligations of the kind referred to in clauses (a) thought
(i) above secured by any Lien on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, and (k) for the purposes of
Section 8.01(e) only, all obligations of such Person in respect of Swap
Contracts. It is understood that obligations in respect of a Permitted
Receivables Securitization shall not constitute Indebtedness. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
     “Indemnified Loss” has the meaning specified in Section 10.04(c).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.

 



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan and each EURIBOR
Rate Loan, the period commencing on the date such Eurocurrency Rate Loan or such
EURIBOR Rate Loan, as applicable, is disbursed or converted to or continued as a
Eurocurrency Rate Loan or such EURIBOR Rate Loan, as applicable, and ending on
the date one week or one, two or three months thereafter, as selected by the
Borrower in its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “IRS” means the United States Internal Revenue Service.
     “Judgment Currency” has the meaning specified in Section 10.18.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or similar preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any

 



--------------------------------------------------------------------------------



 



conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement, each Note, each Fee Letter and the
Subsidiary Guaranty.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other or (c) a continuation of Eurocurrency Rate Loans or
EURIBOR Rate Loans, pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A-1.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
     “Margin Stock” has the meaning set forth in Regulation U issued by the FRB.
     “Master Agreement” has the meaning specified in the definition of Swap
Contract.
     “Material Adverse Effect” means (a) a material adverse effect upon, the
business, assets, liabilities (actual or contingent), operations or financial
condition of the Borrower and its Subsidiaries taken as a whole or (b) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or the rights or remedies of the Administrative Agent or the Lenders
thereunder.
     “Material Subsidiary” means, as of any date of determination, any
Subsidiary of the Borrower (a) whose revenues are greater than 5% of the
consolidated revenues of the Borrower and its Subsidiaries for the most recent
fiscal year of the Borrower for which financial statements are available or
(b) the book value of whose assets is greater than 5% of the book value of the
total consolidated assets of the Borrower and its Subsidiaries as of the end of
such fiscal year, in each case determined in accordance with GAAP.
     “Maturity Date” means the date which is 364 days after the Closing Date;
provided that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
     “Maximum Rate” has the meaning specified in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means (a) in connection with any Asset Sale, the
proceeds thereof in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale, or otherwise required to be applied to any
other Indebtedness, and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
     “Non-Consenting Lender” has the meaning specified in Section 10.13.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future recording, stamp or documentary
taxes or any other excise, transfer, sales or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document including any interest, additions to
tax or penalties applicable thereto, excluding (other than an assignment
pursuant to a request by the Borrower under Section 10.13), in each case, such
amounts that result from an Assignment and Assumption, grant of a Participation,
transfer or

 



--------------------------------------------------------------------------------



 



designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document and Excluded Taxes.
     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of Loans (including the Dollar Equivalent of any Loans
denominated in Euros) after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (b) with respect to any amount
denominated in an Euros, the rate of interest per annum at which overnight
deposits in Euros, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or Affiliate of the Administrative Agent in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participant Register” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Receivables Securitization” means any Receivables Securitization
Transaction, provided that the aggregate amount of the financing represented by
such transactions at any one time outstanding does not exceed $400,000,000.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 10.02(c).
     “Pro Forma Basis” means, with respect to compliance with any covenant
hereunder, compliance with such covenant after giving effect to the Acquisition,
any acquisition, any asset sale of a Subsidiary or operating entity for which
historical financial statements for the relevant period are available or any
incurrence of Indebtedness (including pro forma adjustments arising

 



--------------------------------------------------------------------------------



 



out of events which are directly attributable to the Acquisition, acquisition,
asset sale or any incurrence of Indebtedness, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the SEC, and such other adjustments as are reasonably
satisfactory to the Administrative Agent, in each case as certified by the chief
financial officer of the Borrower) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold and the consolidated financial statements of the Borrower and
its Subsidiaries, which shall be reformulated as if such acquisition or asset
sale, and all other acquisitions or asset sales that have been consummated
during the period, and any Indebtedness or other liabilities to be incurred or
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period.
     “Qualified Indebtedness” means Indebtedness related to or outstanding
pursuant to any (x) senior debt securities of the Borrower or any Subsidiary
Guarantor issued in capital markets transactions or (y) senior credit facilities
of the Borrower or any Subsidiary Guarantor, which, for the avoidance of doubt
shall include the Existing Credit Agreement and the CP Facility.
     “Rating Agency” means either of S&P or Moody’s.
     “Receivables” means accounts receivable of the Borrower or any of its
Subsidiaries (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), and all proceeds thereof and rights
(contractual and other) and collateral related thereto.
     “Receivables Securitization Transaction” means, with respect to the
Borrower or any of its Subsidiaries, the sale, contribution or other transfer of
Receivables by any such Person to a trust, partnership, corporation or other
entity and the related further transfer or financing of such Receivables (and
all of activities and transactions customarily effected in connection with the
foregoing) in an asset securitization transaction.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
     “Reinvestment Deferred Amount” means, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower and its
Subsidiaries in connection therewith that are not applied to prepay the Loans or
reduce the Aggregate Commitments pursuant to Section 2.03(c)(ii) as a result of
the delivery of a Reinvestment Notice.
     “Reinvestment Event” means any Asset Sale in respect of which the Borrower
has delivered a Reinvestment Notice.
     “Reinvestment Notice” means a written notice executed by a Responsible
Officer stating (i) that no Default or Event of Default has occurred and is
continuing (provided that this statement need only be made if the receipt of the
Net Cash Proceeds of an Asset Sale occurs after the funding of the Loans on the
Closing Date) and (ii) that the Borrower (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash

 



--------------------------------------------------------------------------------



 



Proceeds of an Asset Sale within 12 months of such Asset Sale to reinvest in its
business, provided that Reinvestment Notices may only be delivered with respect
to up to $100,000,000 in the aggregate of Net Cash Proceeds of Asset Sales.
     “Reinvestment Prepayment Amount” means, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to reinvest in the
Borrower’s business.
     “Reinvestment Prepayment Date” means, with respect to any Reinvestment
Event, the earlier of (a) the date occurring twelve months after such
Reinvestment Event and (b) the date on which the Borrower shall have determined
not to, or shall have otherwise ceased to reinvest in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of (a) the Aggregate Commitments and (b) the
Outstanding Amounts; provided that the Commitment of, and the portion of the
Outstanding Amounts held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, treasurer or chief financial officer of such
Person. Any document delivered hereunder that is signed by a Responsible Officer
of such Person shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Person
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Person.
     “Restricted Margin Stock” means Margin Stock owned by the Borrower or any
of its Subsidiaries which represents not more than 25% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Borrower and its Subsidiaries (including any Margin
Stock) that is subject to the provisions of Sections 7.01 and 7.04.
     “S&P” means Standard & Poor’s Financial Services, LLC. and any successor
thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euros, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Euros.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Act” means the Securities Act of 1933.
     “Securities Laws” means the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC.
     “SPC” has the meaning specified in Section 10.06(h).
     “Spot Rate” means the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by
such Person of Dollars with Euros through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Guarantors” means (a) as of the Closing Date, each Subsidiary
of the Borrower that is a guarantor under the Existing Credit Agreement as of
the Closing Date and (b) thereafter, collectively, each Subsidiary of the
Borrower that is or becomes a guarantor under the Existing Credit Agreement or
the CP Facility pursuant to Section 2.11.
     “Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantor(s) in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit E.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 



--------------------------------------------------------------------------------



 



     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Target” means CB Diagnostics Holdings AB, a company incorporated in Sweden
with registered number 556712-9050 whose registered address is c/o Phadia AB,
Box 6460, SE-751 37 Uppsala, Sweden.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Target Material Adverse Effect” means any event, change or fact that is,
individually or in the aggregate, materially adverse to the assets, liabilities,
results of operations or financial condition of the Target Companies (as defined
in the Acquisition Agreement), taken as a whole, which: (a) occurs after the
date of the Acquisition Agreement; (b) was not Fairly Disclosed (as defined in
the Acquisition Agreement) by the Acquisition Agreement, any other Transaction
Document (as defined in the Acquisition Agreement) or any document disclosed in
the Data Room (as defined in the Acquisition Agreement); (c) directly results in
cost or loss to the Target Companies in excess of €375 million, excluding, for
the avoidance of doubt, any Indirect Damages (as defined in the Acquisition
Agreement) and having set off any increase in the market value of the Target
Companies caused by any other events which have occurred since the date of the
Acquisition Agreement, but excluding from the calculation of the amount of such
reduction any loss, damage, costs or liability arising from the event to the
extent that it has been remedied prior to Closing (as defined in the Acquisition
Agreement) and/or the Target Companies have a right of compensation or recovery
in respect thereof (whether by insurance or otherwise); and (d) does not,
directly or indirectly, relate to or result from: (i) changes in interest rates,
exchange rates or securities or commodity prices or in economic, financial,
market or political conditions (including any acts of war, civil unrest or other
hostilities (or the escalation of such acts of war, civil unrest or other
hostilities)) generally; (ii) changes in conditions generally affecting the
industry in which the Target Companies operate; (iii) seasonal changes or any
hurricane, tornado, flood, earthquake, volcanic eruption, other consequence of
weather or any other natural disaster, or any acts of God, terrorist attacks, or
any caution or recommendation against travel by any Governmental Entity (as
defined in the Acquisition Agreement), for whatever reason; (iv) the
announcement of the signing of the Acquisition Agreement or the pendency of the
transactions contemplated thereby, including, in such case, the impact thereof
on relationships, contractual or otherwise, with customers, suppliers, vendors,
investors or employees and the identity of the Purchaser and its Subsidiaries
(as defined in the Acquisition Agreement); (v) changes in applicable laws,
regulations or accounting practices; (vi) any failure by the Target Businesses
(as defined in the Acquisition Agreement) to meet any projections, guidance,
estimates, forecasts or milestones for or during any period ending on or after
the date

 



--------------------------------------------------------------------------------



 



of the Acquisition Agreement (provided, however, that, except as otherwise
provided in this definition, the underlying causes of such failure may be taken
into account in determining whether a Material Adverse Change has occurred);
(vii) any transaction contemplated by any of the Transaction Documents or any
change in control resulting from any such transaction; (viii) any act or
omission of the Purchaser or any member of the Purchaser Group (each as defined
in the Acquisition Agreement); or (ix) any act or omission of any member of the
Seller (as defined in the Acquisition Agreement) or the Target Companies in the
ordinary course of business or at the request or with the consent of the
Purchaser or any member of the Purchaser Group or as required or permitted to be
done under the terms of any of the Transaction Documents.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means $75,000,000.
     “Threshold Indebtedness” has the meaning specified in Section 8.01(e).
     “Transactions” means the Acquisition, the transactions contemplated by the
Loan Documents and the other transactions described in the Acquisition
Agreement.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or a EURIBOR Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or
any of its Subsidiaries which is not Restricted Margin Stock.
     “Withholding Agent” means any Loan Party or the Administrative Agent, as
the case may be.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or

 



--------------------------------------------------------------------------------



 



otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.03 Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. If at any time any material change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such

 



--------------------------------------------------------------------------------



 



ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
     1.05 Exchange Rates; Currency Equivalents. The Administrative Agent shall
determine the Spot Rates as of the Closing Date to be used for calculating
Dollar Equivalent amounts of any requested Borrowings in Euro. Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make term loans (each such loan, a “Loan”) to the
Borrower in Dollars or in Euros on the Closing Date in an aggregate amount
(including the Dollar Equivalent of any requested Loan denominated in Euros) not
to exceed the amount of such Lender’s Commitment on the Closing Date. Loans
borrowed under this Section 2.01 and prepaid or repaid may not be reborrowed.
Loans may be Base Rate Loans, Eurocurrency Rate Loans or EURIBOR Rate Loans as
further provided herein. The Commitments shall automatically terminate on the
earlier of (x) the funding and disbursement of the Loans to the Borrower on the
Closing Date or (y) November 20, 2011.
     2.02 Borrowings, Conversions and Continuations of Loans.
          (a) Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans or EURIBOR Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon, New York time, in the case of
any Loan denominated in Dollars, and not later 12:00 noon, London time, in the
case of any Loan denominated in Euros, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans (ii) four Business Days prior to the requested date of any Borrowing
or continuation of EURIBOR Rate Loans, and (iii) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Borrowing Officer. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided,
however, that each Borrowing of, conversion to or continuation of EURIBOR Rate
Loans shall be in a minimum principal amount of €10,000,000 or a whole multiple
of €1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans or EURIBOR Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii)

 



--------------------------------------------------------------------------------



 



the principal amount of Loans to be borrowed, converted or continued, (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in Euros, such Loans shall be continued as EURIBOR Rate Loans in
Euros with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans or EURIBOR Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of EURIBOR Rate Loans as described in the preceding subsection. In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than 12:00 noon., New York time, in
the case of any Loan denominated in Dollars, and not later 12:00 noon, London
time, in the case of any Loan denominated in Euros, on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the conditions set
forth in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan or EURIBOR Rate Loan. During the existence of a Default,
no Loans may be converted to or continued as Eurocurrency Rate Loans or EURIBOR
Rate Loans without the consent of the Required Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans or EURIBOR Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect at any time with
respect to Loans.
          (f) Notwithstanding anything to the contrary in this Agreement, in
connection with the execution of the Acquisition and the related transactions
scheduled to occur on the

 



--------------------------------------------------------------------------------



 



Closing Date, the Borrower may request each Lender to fund each Lender’
Applicable Percentage of the Loans to the Administrative Agent one Business Day
prior to the anticipated Closing Date. If the Borrower notifies the
Administrative Agent of this election at the time of delivery of the Loan Notice
(which notice shall be given and which Loan Notice shall be delivered, for
purposes of this Section 2.02(f), one Business Day in advance to the dates
otherwise set forth in Section 2.02(a) for any requested Borrowing), the
Administrative Agent following receipt of such notice shall promptly notify each
Lender of the amount (and currency) of its Applicable Percentage of the
applicable Loans. Each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 12:00 noon, New York time, in the case of
any Loan denominated in Dollars, and not later 12:00 noon, London time, in the
case of any Loan denominated in Euros, one Business Day prior to the anticipated
Closing Date specified in the applicable Loan Notice (the “Prefunding Date”).
All such funds shall be deposited at the Administrative Agent’s Office on the
Prefunding Date and upon satisfaction of the conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower on the Closing Date as provided in Section 2.02(b). In
the event that the conditions set forth in Section 4.02 are not satisfied on the
anticipated Closing Date specified in the Loan Notice, the Administrative Agent
shall repay to each Lender the amount so distributed in Same Day Funds (with
such amounts subject to being readvanced in accordance with the provisions of
this Agreement). The Borrower shall pay interest on the amount of the Loans so
deposited with the Administrative Agent as provided in Section 2.05, provided
that the accruing of interest and the Interest Period applicable to such Loans
shall commence on the Prefunding Date. For the avoidance of doubt, the Borrower
shall not have any right or interest in the funds deposited with the
Administrative Agent until the satisfaction of the conditions set forth in
Section 4.02 and the release of such funds by the Administrative Agent on the
Closing Date.
     2.03 Prepayments; Termination or Reduction of Commitments.
          (a) Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent (substantially in the form of Exhibit A-2), at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m., New York time, in the case of any Loan
denominated in Dollars, and not later 11:00 a.m., London time, in the case of
any Loan denominated in Euros (x) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans or EURIBOR Rate Loans and (y) on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $10,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii) any prepayment of EURIBOR Rate Loans shall be in a
minimum principal amount of €10,000,000 or a whole multiple of €1,000,000 in
excess thereof; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans or EURIBOR Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice and of the amount of such Lender’s Applicable Percentage of
such prepayment. The payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment pursuant to this
Section 2.03(a) shall be accompanied by all accrued interest on

 



--------------------------------------------------------------------------------



 



the amount prepaid, together (in the case of Eurocurrency Rate Loans or EURIBOR
Rate Loans) with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.
          (b) Voluntary Termination or Reduction of Commitments. The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments then outstanding, or from time to time permanently reduce the
Aggregate Commitments then outstanding, at any time prior to the Closing Date;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m., New York time, five Business Days prior to the date
of termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
          (c) Mandatory Prepayments and Commitment Reductions.
               (i) If any Capital Stock (other than issuances of Capital Stock
pursuant to employee and director stock plans) or Indebtedness (other than any
Excluded Indebtedness but including the Net Cash Proceeds received from the
incurrence of Indebtedness to finance the Acquisition other than pursuant to
clauses (iii) and (iv) of the definition of Excluded Indebtedness)) shall be
issued or incurred by the Borrower or any of its Subsidiaries, an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied no later than the
Business Day following receipt or deemed receipt thereof, as applicable, toward
the prepayment of the Loans pursuant to Section 2.03(d) (or, if such issuance or
incurrence or deemed incurrence shall occur prior to the Closing Date, such Net
Cash Proceeds shall reduce the Aggregate Commitments in an equal amount).
               (ii) If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale then, unless a Reinvestment Notice
shall be delivered in respect thereof, 100% of such Net Cash Proceeds shall be
applied no later than the Business Day following such receipt toward the
prepayment of the Loans pursuant to Section 2.03(d) (or, if such receipt shall
occur prior to the Closing Date, such Net Cash Proceeds shall reduce the
Aggregate Commitments in an equal amount); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Loans pursuant to Section 2.03(d)
(or, if such Reinvestment Prepayment Date shall occur prior to the Closing Date,
such Reinvestment Prepayment Amount shall reduce the Aggregate Commitments in an
equal amount).
          (d) The amount of each principal prepayment made pursuant to
Section 2.03(c) shall be applied to Base Rate Loans, EURIBOR Rate Loans and/or
Eurocurrency Rate Loans, as directed by the Borrower. Any such prepayment shall
be accompanied by all accrued interest to the date of such prepayment on the
amount prepaid, together, in the case of Eurocurrency Rate Loans or EURIBOR Rate
Loans, with any additional amounts required

 



--------------------------------------------------------------------------------



 



pursuant to Section 3.05. Each prepayment of Loans and reduction of Aggregate
Commitments pursuant to this Section 2.03 shall be applied to the Loans or
Commitments of the Lenders (as applicable) in accordance with their respective
Applicable Percentages. Amounts prepaid pursuant to this Section 2.03 may not be
reborrowed.
     2.04 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
     2.05 Interest.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans plus (in the case of a Eurocurrency Rate Loan or a EURIBOR Rate Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost, (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans and (iii) each EURIBOR Rate Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the EURIBOR Rate for such Interest Period plus the Applicable
Rate for EURIBOR Rate Loans.
          (b) Upon the occurrence and during the continuance of any Default or
Event of Default, any amount payable by the Borrower under any Loan Document not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.06 Fees.
          (a) Ticking Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
non-refundable ticking fee, in Dollars (the “Ticking Fee”) in an amount per
annum equal to the product of (i) the ticking fee rate set forth in the
definition of “Applicable Rate” (by reference to the Debt Ratings in effect at
the time) and (ii) the average daily amount of the Aggregate Commitments as in
effect from the Effective Date and from time to time through and including the
earlier of (y) the date of termination of the Aggregate Commitments and (z) the
Closing Date. The Ticking Fee shall be earned and shall be due and payable on
the earlier of (y) the date of termination of the Aggregate Commitments and
(z) the Closing Date.

 



--------------------------------------------------------------------------------



 



          (b) Funding Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender ratably in accordance with the amount of Loans
funded by such Lender a non-refundable funding fee in Dollars or Euros, as
applicable, equal to 0.50% of the aggregate principal amount of the Loans funded
on the Closing Date. The funding fee shall be earned and shall be due and
payable on the Closing Date.
          (c) Duration Fee. The Borrower will pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
non-refundable duration fee, in Dollars or Euros, as applicable, on each of the
90th, 180th and 270th day after the Closing Date in an amount equal to the
product of (i) the applicable Duration Fee Rate and (ii) the aggregate principal
amount of the Loans of such Lender outstanding on such day.
          (d) Other Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees, in Dollars, in the
amounts and at the times specified in their respective Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     2.07 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.08 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to a Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.
     2.09 Payments Generally; Administrative Agent’s Clawback.

 



--------------------------------------------------------------------------------



 



          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder with respect to principal and interest of Base Rate Loans and
Eurocurrency Rate Loans shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m., New York time on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on EURIBOR Rate Loans shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Euros and in
Same Day Funds not later than 2:00 p.m., London time on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
New York time, in the case of payments in Dollars, or (ii) after 2:00 p.m.,
London time, in the case of payments in Euros, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans or EURIBOR Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon,
New York time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the

 



--------------------------------------------------------------------------------



 



Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
               (ii) Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. Except as otherwise
provided in Section 2.02(f), if any Lender makes available to the Administrative
Agent funds for any Loan to be made by such Lender to the Borrower as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the Borrowing set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the

 



--------------------------------------------------------------------------------



 



aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
               (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
               (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.11 Subsidiary Guarantors. At any time that a Subsidiary of the Borrower
is designated as or becomes a “subsidiary guarantor” under the Existing Credit
Agreement or the CP Facility, the Borrower shall, after giving not less than 15
Business Days’ notice to the Administrative Agent, designate such Subsidiary as
a Subsidiary Guarantor to guaranty the Obligations hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed Subsidiary Guaranty in substantially the form of
Exhibit E. All Guarantees of the Obligations by the Subsidiary Guarantors shall
be automatically released to the extent that and for so long as (i) no
Subsidiary of the Borrower guarantees, or is required to guarantee, any
Qualified Indebtedness or (ii) any such guarantees of Qualified Indebtedness is
to be released substantially concurrently with or, upon compliance with
provisions of the instruments governing such Qualified Indebtedness that shall
be satisfied, promptly after, the release of its obligations under the
Subsidiary Guaranty. The parties hereto acknowledge and agree that prior to any
Subsidiary becoming a Subsidiary Guarantor, the Administrative Agent and the
Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their reasonable
discretion.
     2.12 Defaulting Lenders Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
          (a) fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.06(a);
          (b) the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.01),

 



--------------------------------------------------------------------------------



 



provided that any waiver, amendment or modification (i) requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders or (ii) which extends or increases the
Commitment of a Defaulting Lender or (iii) which amends the proviso of this
Section 2.12(b) shall, in each case, require the consent of such Defaulting
Lender; and
          (c) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.10
but excluding Section 10.13) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (iv) fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
(v) fifth, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (vi) sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction, provided, with
respect to this clause (vi), that if such payment is (x) a prepayment of the
principal amount of any Loans which a Defaulting Lender has funded its
appropriate share and (y) made at a time when Commitments of non-defaulting
Lenders remain outstanding, such payment shall be applied solely to prepay the
Loans of all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans owed to any Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of a Loan Party hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the applicable Withholding
Agent shall be required by applicable law to deduct or withhold any Indemnified
Taxes (including any Other Taxes) from such payments, as determined in good
faith by the applicable Withholding Agent, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including withholdings or deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such withholdings or deductions been made and (ii) the applicable
Withholding Agent shall make such deductions or withholdings and shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 



--------------------------------------------------------------------------------



 



          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within ten days after demand therefor for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
a Loan Party hereunder or any other Loan Document, and any incremental taxes,
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
          (e) Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes imposed by any
Governmental Authority that are attributable to such Lender and that are payable
or paid by the Administrative Agent, together with all incremental taxes,
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
          (f) Status of Lenders.
               (i) Any Lender that is a “United States person” within the
meaning of § 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
               (ii) Each Foreign Lender that is entitled to an exemption from or
reduction of any United States withholding tax (including each Participant that
acquired a participation from a Foreign Lender) shall deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have

 



--------------------------------------------------------------------------------



 



been purchased) in such number of copies as shall be requested by the recipient
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (or on or prior to the date on which such Participant acquires its
participation from a Lender) (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent or when a lapse in time or a change
in circumstance renders the prior certificates obsolete), but only if such
Foreign Lender is legally entitled to do so, whichever of the following is
applicable:
                    (A) executed originals of Internal Revenue Service Form W
8BEN, W 8ECI or W 8IMY and any required supporting documentation (or any
successor or other applicable form prescribed by the IRS certifying as to such
Lender’s entitlement to a reduction of or complete exemption from United States
withholding tax),
                    (B) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “ten percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
                    (C) executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.
     If a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower and the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower and the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Agreement or

 



--------------------------------------------------------------------------------



 



otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction, provided that in such Lender’s reasonable judgment such
documentation does not subject such Lender to a material unreimbursed cost or
expense or otherwise prejudice the legal or commercial position of such Lender.
     Each Lender shall promptly (i) notify the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction, and (ii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any such jurisdiction that the
Borrower or Withholding Agent make any deduction or withholding for taxes from
amounts payable to such Lender.
          (g) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
     3.02 Illegality. If any Law has made it unlawful, or any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurocurrency Rate Loans or EURIBOR Rate
Loans or to determine or charge interest rates based upon the Eurocurrency Rate
or the EURIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Euros in the applicable interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or
EURIBOR Rate Loans, as applicable, or, in the case of Eurocurrency Rate Loans,
to convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans. Upon any such prepayment or conversion, the
Borrower shall

 



--------------------------------------------------------------------------------



 



also pay accrued interest on the amount so prepaid or converted and, upon any
such prepayment or conversion on a day other than the last day of the relevant
Interest Period, all amounts due pursuant to Section 3.05.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or
EURIBOR Rate Loans or a conversion to or continuation thereof that (a) deposits
are not being offered to banks in the applicable interbank market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or EURIBOR
Rate Loans, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate or EURIBOR Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or EURIBOR Rate Loans or (c) the
Eurocurrency Rate or EURIBOR Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or EURIBOR Rate Loans does not adequately
and fairly reflect the cost to such Lenders of funding such Eurocurrency Rate
Loan or EURIBOR Rate Loans, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans and/or EURIBOR Rate Loans, as the case may be,
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or EURIBOR Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
          (a) Increased Costs Generally. If any Change in Law, after the date on
which a Lender becomes a Lender hereunder, shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below);
               (ii) subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Eurocurrency Rate Loan or EURIBOR Rate Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender);
               (iii) result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans or EURIBOR Rate Loans; or

 



--------------------------------------------------------------------------------



 



               (iv) impose on any Lender or the London interbank market any
other material condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans or EURIBOR Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or EURIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to materially
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
Notwithstanding anything to the contrary contained herein, the Borrower shall
have no obligation under this Section 3.04(a) with respect to any additional
cost or reduction suffered in connection with any Indemnified Taxes or Other
Taxes (which shall be governed exclusively by the provisions of Section 3.01) or
Excluded Taxes.
          (b) Capital Requirements. If any Lender determines that any Change in
Law, after the date on which a Lender becomes a Lender hereunder, affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).
          (e) Additional Reserve Requirements. The Borrower shall pay to each
Lender, without duplication of any Mandatory Cost, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the

 



--------------------------------------------------------------------------------



 



unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans and/or EURIBOR Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable ten days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any reasonable and invoiced
loss, cost or expense incurred by it (in each case together with a reasonably
detailed supporting calculation) as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurocurrency Rate Loan or EURIBOR Rate Loans
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing (not to exceed $250 per applicable transaction).
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.

 



--------------------------------------------------------------------------------



 



          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT
     4.01 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction (or waiver pursuant to Section 10.01) of the
following conditions precedent:
          (a) the Administrative Agent’s receipt of the following, each dated as
of the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:
               (i) executed counterparts of (x) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 2.01, (y) the Subsidiary Guaranty, executed and delivered by the
Administrative Agent and each Subsidiary Guarantor and (z) the Acquisition
Agreement, each properly executed by a Responsible Officer of the relevant Loan
Party;
               (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer thereof in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;
               (iii) such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that such Loan Party is validly existing, in good standing and
qualified to engage in business in the

 



--------------------------------------------------------------------------------



 



jurisdiction of its organization, each, where applicable, properly executed by a
Responsible Officer of the relevant Loan Party;
               (iv) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr
LLP, counsel to the Borrower and the other Loan Parties, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent or the Required
Lenders may reasonably request;
               (v) a Note properly executed by a Responsible Officer of the
Borrower in favor of each Lender requesting a Note; and
               (vi) all information requested by any Lender necessary to enable
such Lender to identify the Borrower to the extent required for compliance with
the Act or other “know your customer” and anti-money laundering rules and
regulations, including the Act.
          (b) the Lenders, the Administrative Agent and the Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date, including fees and expenses and other compensation
payable on the Effective Date contemplated by the Fee Letters.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.
     4.02 Conditions to Borrowings. The obligation of each Lender to make the
Loans is subject solely to the satisfaction (or waiver pursuant to
Section 10.01) of the following conditions precedent on or before November 19,
2011:
          (a) the Administrative Agent shall have received a Loan Notice in
accordance with the requirements of Article II;
          (b) the following representations and warranties shall be accurate on
the Closing Date: (i) such representations and warranties made by the Target in
the Acquisition Agreement as are material to the interests of the Arranger and
the Lenders, but only to the extent that the Borrower has the right to terminate
its obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement (determined without regard to
whether any notice is required to be delivered by the Borrower) and (ii) each of
the representations and warranties of the Loan Parties contained in
Section 5.01(a) (with respect to the Borrower only), Section 5.01(b)(ii),
5.02(a), 5.04, 5.12, and 5.13 (but only with respect to the Borrower’s Annual
Report on Form 10-K for the year ended December 31, 2010 and the Borrower’s
other filings with the SEC since December 31, 2010 and only to the extent that a
breach of such representation would reasonably be expected to have a Material
Adverse Effect);

 



--------------------------------------------------------------------------------



 



          (c) the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower confirming, as of the Closing Date, the
satisfaction (unless waived by the Required Lenders) of the conditions specified
in this Section 4.02;
          (d) there shall not have occurred and be continuing any Target
Material Adverse Effect;
          (e) the Administrative Agent shall have received reasonably
satisfactory evidence (which may be provided by a certificate of a Responsible
Officer of the Borrower) that the Acquisition has been consummated (or shall be
consummated substantially concurrently with the making of the Loans on the
Closing Date) in accordance with the terms of the Acquisition Agreement;
provided, that, since the date of the Acquisition Agreement, no amendment,
modification or waiver of any term thereof or any condition to the Borrower’s
obligation to consummate the Acquisition thereunder or consent granted
thereunder will be made or granted, as the case may be, without the prior
written consent (which consent shall not be unreasonably withheld or delayed) of
the Arranger (other than any such amendment, modification or waiver or consent
that is not materially adverse to any interest of the Arranger or the Lenders,
it being understood that any (A) change in the price (including any price
decrease), (B) modification of the structure of the Acquisition resulting in the
acquisition of the Target other than by purchase of the shares of the Target
with the Borrower or a direct or indirect wholly-owned Subsidiary thereof or
(C) written consent granted by the Borrower to the Target with respect to any
act or omission, otherwise prohibited by the Acquisition Agreement in the
absence of such written consent, that is or would be reasonably expected to be
material and adverse (whether at the time of such consent or at the Closing
Date) to any interest of the Arranger or the Lenders will require the consent of
the Arranger, in each case which consent shall not be unreasonably withheld or
delayed);
          (f) the Lenders, the Administrative Agent and the Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date, including fees and expenses and other compensation
contemplated by the Fee Letters. All such amounts may be paid with proceeds of
Loans made on the Closing Date and, to the extent so funded, will be reflected
in the funding instructions given by the Borrower to the Administrative Agent on
or before the Closing Date. Without duplication of the foregoing, unless waived
by the Administrative Agent, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date plus such additional amounts of such fees, charges and
disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent); and
          (g) The Administrative Agent shall have received reasonably
satisfactory evidence (which may be provided by a certificate of a Responsible
Officer of the Borrower) that there shall be no outstanding loans under the
Existing Credit Agreement the proceeds of which are used to finance the
Acquisition (including any fees and expenses incurred in connection therewith)
unless the Aggregate Commitments have been utilized in full.

 



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders as of the date hereof and as of the Closing Date that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
each Loan Party only, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (a), (b)(i), or (c), to the extent that failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect; except in
each case referred to in clause (b) or (c), to the extent that such
contravention could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other material action by, or material notice to, or
material filing with (other than any SEC filing by the Borrower in compliance
with the SEC disclosure obligations), any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 



--------------------------------------------------------------------------------



 



     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby and
the Audited Financial Statements show, reflect or describe all material
indebtedness and other material contingent liabilities of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
long term commitments and Indebtedness other than those that are (A) not
material to the Borrower and its Subsidiaries as a whole or (B) are reflected in
the Borrower’s most recent report on Form 10-K and any subsequent reports on
Form 10-Q or Form 8-K filed with the SEC.
          (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated April 2, 2011 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. Except as specifically disclosed in the Borrower’s Annual
Report on Form 10-K and the other filings with the SEC from time to time, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.
     5.07 Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Lien, other than Liens permitted
by Section 7.01.
     5.08 Environmental Compliance. Except as specifically disclosed in
Schedule 5.08, the Borrower and its Subsidiaries are in compliance with all
applicable Environmental Laws, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.08, there are no
pending claims alleging potential liability under or responsibility for
violation of any Environmental Law against or with respect to the Borrower and
its Subsidiaries or their

 



--------------------------------------------------------------------------------



 



respective businesses, operations and properties, except such pending claims as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     5.09 Insurance. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the properties of the
Borrower and its Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
     5.10 Taxes. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower and its
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed (subject to any applicable extensions), and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets which are due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.
     5.11 ERISA Compliance.
          (a) Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (i) each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws; and (ii) each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.
          (b) Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan and
no lien in favor of the PBGC or a Plan has arisen.
          (c) There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted, or to
the knowledge of the Borrower, could reasonably be expected to result in a
Material Adverse Effect.
          (d) Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under

 



--------------------------------------------------------------------------------



 



Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
     5.12 Margin Regulations; Investment Company Act.
          (a) No part of the proceeds of any Loan will be used for any purpose
that violates the provisions of Regulation U or any of the other Regulations of
the FRB. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
forgoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
          (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.13 Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, contains
any untrue statement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
management projections or guidance or forward looking statements, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.
     5.14 Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties
(including but not limited to compliance with economic and trade sanctions
programs such as those administered by the United States Treasury, Office of
Foreign Asset Control or another Governmental Authority), except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     5.15 Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of the Borrower is set
forth on Schedule 10.02.

 



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     As of the Closing Date and for so long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
          (a) as soon as available, but in any event within the filing deadline
applicable to “large accelerated filers” set forth in the SEC regulations
promulgated pursuant to Section 13 of the Exchange Act, after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2011), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
          (b) as soon as available, but in any event within the filing deadline
applicable to “large accelerated filers” set forth in the SEC regulations
promulgated pursuant to Section 13 of the Exchange Act, after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (commencing
with the fiscal quarter ended July 2, 2011), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes.
Notwithstanding anything to the contrary in this Section 6.01, the Borrower
shall not be required to deliver any financial statements to the Administrative
Agent with respect to any period for which it has timely filed its Form 10-K or
Form 10-Q, as the case may be, with the SEC; provided, that such Form 10-K or
Form 10-Q, as the case may be, is publicly available on the SEC’s website (or a
similar website) within the time periods required by this Section.

 



--------------------------------------------------------------------------------



 



     6.02 Certificates; Other Information. Deliver to the Administrative Agent
(for distribution to each Lender), in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of a Responsible Officer of the
Borrower stating that such Responsible Officer has no knowledge of any Default
under the financial covenants set forth herein or, if any such Default shall
exist, stating the nature and status of such event;
          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended July 2, 2011), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower;
          (c) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and
          (d) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     6.03 Notices. Promptly, after a Responsible Officer of the Borrower obtains
knowledge thereof, notify the Administrative Agent:
          (a) of the occurrence of any Default;
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 



--------------------------------------------------------------------------------



 



          (c) of the occurrence of any ERISA Event or the institution of
proceedings or the taking of any other action by the PBGC with respect to the
withdrawal from or the termination, reorganization or insolvency of, any Plan
that, in any case, could reasonably be expected to have a Material Adverse
Effect; and
          (d) of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities (including taxes),
which if not paid could reasonably be expected to have a Material Adverse
Effect, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect the legal existence and good standing of Borrower and any
Subsidiary Guarantor under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.03 or 7.04; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties; Maintenance of Insurance. Except to the
extent that, in the aggregate, non-compliance could not reasonably be expected
to have a Material Adverse Effect, (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and
(b) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.
     6.07 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     6.08 Inspection Rights; Books and Records. (a) Maintain proper books and
records and accounts in which full, true and correct entries in conformity with
GAAP and all Laws shall be made of all dealings and transactions material to the
Borrower and its Subsidiaries, taken as a

 



--------------------------------------------------------------------------------



 



whole, in relation to its business and activities; and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time but only during normal business hours and (except in the event a Default or
Event of Default exists) upon reasonable prior notice to the Borrower and as
often as may reasonably be desired (but in no event more frequently than two
times a year unless an Event of Default exists) and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and, when an Event of Default exists, with their Registered Public Accounting
Firm.
     6.09 Use of Proceeds. Use the proceeds of the Loans to fund, in whole or in
part, the Acquisition, including the payment of Indebtedness of Target and to
pay all or a portion of the costs incurred by the Borrower or any of its
Subsidiaries in connection with the Transactions.
     6.10 Approvals and Authorizations. Except to the extent that, in the
aggregate, non-compliance could not reasonably be expected to have a Material
Adverse Effect, maintain all authorizations, consents, approvals and licenses
from, exemptions of, and filings and registrations with, each Governmental
Authority of the jurisdiction in which each Loan Party is organized and
existing, and all approvals and consents of each other Person in such
jurisdiction, in each case that are required in connection with the Loan
Documents.
ARTICLE VII.
NEGATIVE COVENANTS
     As of the Closing Date and for so long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues (other than Liens on Margin Stock created,
incurred or assumed at a time when such Margin Stock constitutes Unrestricted
Margin Stock), whether now owned or hereafter acquired, other than the
following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens existing on the Effective Date and listed on
Schedule 7.01(b) and any renewals or extensions thereof; provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(a), and
(iii) any renewal or extension of the obligations secured or benefited thereby
is permitted by Section 7.02(a);
          (c) on or prior to the date that is ten (10) Business Days after the
Closing Date, Liens on assets of the Target and its Subsidiaries existing on the
Effective Date and listed on Schedule 7.01(c);
          (d) Liens on property of the Borrower and its Subsidiaries not
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
that are limited to amounts that have been irrevocably deposited with a
financial institution;

 



--------------------------------------------------------------------------------



 



          (e) Liens for Taxes not yet delinquent, that remain payable without
penalty, or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
          (f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
delinquent for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings diligently conducted;
          (g) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (h) pledges or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
          (i) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
          (j) Liens securing judgments for the payment of money or securing
appeal or other surety bonds related to such judgments;
          (k) customary rights of setoff upon deposit accounts and securities
accounts of cash in favor of banks or other depository institutions and
securities intermediaries; provided that (i) such deposit account or securities
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Borrower or any of its Subsidiaries owning
the affected deposit account or other funds maintained with a creditor
depository institution in excess of those set forth by regulations promulgated
by the FRB or any foreign regulatory agency performing an equivalent function,
and (ii) such deposit account or securities account is not intended by the
Borrower or any of its Subsidiaries to provide collateral (other than such as is
ancillary to the establishment of such deposit account or securities account) to
the depository institution;
          (l) Liens arising under cash management pooling arrangements;
          (m) any interest or title of a lessor under any lease entered into by
the Borrower or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;
          (n) Liens incurred pursuant to a Permitted Receivables Securitization
on the Receivables that are subject thereto; and

 



--------------------------------------------------------------------------------



 



          (o) other Liens securing Indebtedness in an aggregate amount not to
exceed, at any time outstanding, 10% of the book value of the Consolidated Total
Tangible Assets of the Borrower and its Subsidiaries.
     7.02 Subsidiary Indebtedness. Permit any Subsidiary that is not a
Subsidiary Guarantor to create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness outstanding on the Effective Date and listed on
Schedule 7.02(a) and additional Indebtedness incurred after the Effective Date
under the revolving credit arrangements listed on Schedule 7.02(a) in an
aggregate principal amount at any one time outstanding not to exceed the
commitments or limits existing with respect thereto on the Effective Date and
set forth on such Schedule and any replacements, refinancings, refundings,
renewals or extensions thereof; provided that the principal amount of such
Indebtedness is not increased at the time of such replacement, refinancing,
refunding, renewal or extension above the commitments or limits set forth on
such Schedule and the maturity thereof is not shortened to a date earlier than
the maturity thereof set forth on such Schedule;
          (b) on or prior to the date that is ten (10) Business Days after the
Closing Date, 2011, Indebtedness of Target and its Subsidiaries outstanding on
the Effective Date and listed on Schedule 7.02(b);
          (c) Indebtedness of any Subsidiary to the Borrower or to any other
Subsidiary;
          (d) Guarantees by any Subsidiary in respect of Indebtedness of the
Borrower or any other Subsidiary otherwise permitted hereunder; provided,
however, that any Guarantees by Subsidiaries that are not Subsidiary Guarantors
in respect of Indebtedness of the Borrower or any Subsidiary Guarantor shall not
exceed, at any time outstanding, $50,000,000 in the aggregate; and
          (e) Indebtedness of all Subsidiaries (other than any Subsidiary
Guarantor) in an aggregate principal amount not to exceed, at any time
outstanding, 10% of the total book value of the Consolidated Total Tangible
Assets of the Borrower and its Subsidiaries.
     7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
          (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;
          (b) any Subsidiary may Dispose of all or substantially all of its
assets (i) (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary or (ii) pursuant to a Disposition permitted by Section 7.04;

 



--------------------------------------------------------------------------------



 



          (c) any Subsidiary (other than a Subsidiary Guarantor) may be wound
up, liquidated or dissolved, as deemed appropriate by the Borrower; and
          (d) any Person (other than the Borrower or any Subsidiary) may be
merged or consolidated with any Subsidiary.
     7.04 Dispositions. Make any Disposition (other than any property which, at
the time of any Disposition, constitutes Unrestricted Margin Stock) or enter
into any agreement to make any Disposition, except:
          (a) Dispositions of obsolete, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;
          (b) Dispositions of inventory in the ordinary course of business;
          (c) Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
          (d) Dispositions of property by the Borrower or any of its
Subsidiaries to the Borrower or any of its Subsidiaries;
          (e) Dispositions listed on Schedule 7.04;
          (f) Disposition of Receivables pursuant to a Permitted Receivables
Securitization;
          (g) Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions; and
          (h) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.04; provided that (i) at the time of such
Disposition, no Default exists or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (h) in any fiscal year shall not exceed 10% of the book value of the
total consolidated assets of the Borrower and its Subsidiaries in accordance
with GAAP.
     7.05 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of its Subsidiaries,
(b) transactions otherwise permitted hereunder or (c) transactions that do not
exceed, in the aggregate, $5,000,000 during any fiscal year.
     7.06 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any fiscal quarter to be greater than 3.5 to 1.0.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein and in the currency required
hereunder, any amount of principal of any Loan or (ii) within five days after
the same becomes due, any interest on any Loan, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05 (with
respect to the existence of the Borrower or any Subsidiary Guarantor), 6.09 or
Article VII or any Subsidiary Guarantor fails to perform or observe any term,
covenant or agreement contained in Section 1 of the Subsidiary Guaranty; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) a Responsible Officer of
the Borrower having knowledge of such Default or (ii) the receipt by the
Borrower or any such Loan Party of written notice from the Administrative Agent
or any Lender of such Default; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
          (e) Cross-Default. (i) The Borrower or any Material Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after any applicable grace
period) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or Guarantee having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (any such
Indebtedness or Guarantee, “Threshold Indebtedness”), or (B) fails to observe or
perform (after any applicable grace period) any other agreement or condition
relating to any Threshold Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (other than (v) any such default or
event arising solely out of the violation by the Borrower or any of its
Subsidiaries of any covenant in any way restricting the Borrower, or any such
Subsidiary’s, right or ability to sell, pledge or otherwise dispose of
Unrestricted Margin Stock or (x) any event requiring the repurchase, repayment
or redemption (automatically or otherwise) or an offer to repurchase, prepay or
redeem any Threshold Indebtedness, or the delivery of any notice with respect
thereto, solely as a result of the Borrower’s or any of its Subsidiaries’
failure to consummate a merger or other acquisition contemplated to be funded in
whole or in part with the proceeds of such

 



--------------------------------------------------------------------------------



 



Threshold Indebtedness or (y) for the avoidance of any doubt, any right
(including any prior right) of a holder or holders of any Threshold Indebtedness
that is convertible into equity securities to require the repurchase, repayment
or redemption of such Threshold Indebtedness on a predetermined date provided in
the documentation for such Threshold Indebtedness, or an offer to repurchase,
repay or redeem such Threshold Indebtedness on such date or the delivery of a
notice with respect thereto or (z) in the event that a lender under the CP
Facility becomes a “Defaulting Lender” (as defined therein), a prepayment or
cash collateralization by the Borrower of any unreallocated portion of such
Defaulting Lender’s outstanding swing line loans under the CP Facility) is to
cause, or to permit the holder or holders or the beneficiary or beneficiaries of
such Threshold Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Threshold Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Threshold Indebtedness to become payable
or cash collateral in respect thereof to be demanded (other than as described in
clauses (v), (x), (y) and (z) of this clause (B)); or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) and the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of their
respective Material Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of
their respective Material Subsidiaries becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
          (h) Judgments. There is entered against the Borrower or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) and there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect or such judgment is not
satisfied, vacated or discharged; or

 



--------------------------------------------------------------------------------



 



          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
          (j) Invalidity of Loan Documents. Any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or
          (k) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default.
     If any Event of Default exists, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:
               (i) declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
               (ii) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender. Notwithstanding anything to the contrary contained herein, in no event
shall the existence of a Default or Event of Default affect the Obligations of
each Lender to make Loans under Section 2.01 on the Closing Date if the
conditions set forth in Section 4.02 are satisfied.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney

 



--------------------------------------------------------------------------------



 



Costs under this Agreement and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them, and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Barclays Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties to
any party, regardless of whether a Default exists;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative

 



--------------------------------------------------------------------------------



 



Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable to any Lender for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts and advisors selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants, experts or advisors.

 



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent selected by it with reasonable care
and to the Related Parties of the Administrative Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with and subject to approval by the Borrower (such
approval not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and subject to approval by the Borrower (such approval not to be
unreasonably withheld or delayed), appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents at such time and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
(other than payments to the Administrative Agent (in such capacity or in its
capacity as a Lender) for its own account) shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance

 



--------------------------------------------------------------------------------



 



upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arranger, Syndication Agent or Documentation Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
     9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. The Lenders also
irrevocably authorize the Administrative

 



--------------------------------------------------------------------------------



 



Agent to provide confirmation to the Borrower to the extent requested by the
Borrower of the release of the Subsidiary Guarantors pursuant to Section 2.11.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (a) extend or increase the Commitment of any Lender without the
written consent of such Lender;
          (b) postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
          (d) change Section 2.09, Section 2.10 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;
          (e) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or
          (f) except as is permitted by Section 2.11 or Section 9.10, release
all or substantially all of the value of the Subsidiary Guaranty without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii)

 



--------------------------------------------------------------------------------



 



Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(iii) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except to the extent
provided in Section 2.12(b).
     10.02 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
               (i) if to the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
               (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 



--------------------------------------------------------------------------------



 



notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
          (c) The Platform. The Borrower hereby acknowledges that the
Administrative Agent and/or the Arranger will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”). THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and

 



--------------------------------------------------------------------------------



 



liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, the
Arranger and each Related Party of any of the foregoing Persons (including
Attorney Costs and the charges of the Platform), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including Attorney Costs) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations, or in any bankruptcy case or insolvency proceeding in respect of
such Loans.
          (b) Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent (and any sub-agent thereof selected by it
with reasonable care), each Lender and the Arranger and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
from and against (and will reimburse each Indemnitee as the same are incurred
for) any and all actions, suits, proceedings (including any investigations or
inquiries), claims, damages, losses, liabilities and expenses (including
Attorney Costs), joint or several, of any kind or nature whatsoever that may be
incurred or suffered by, asserted against or involve an Indemnitee or brought by
the Borrower, any of its Subsidiaries, any of their respective Affiliates or any
other Person or entity, in each case, arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith (including in
connection with the enforcement of the indemnification obligations set forth
herein)) (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents or (ii) any Loan or the use or proposed use of the proceeds therefrom,
except to the extent such action, suit, proceeding, claim,

 



--------------------------------------------------------------------------------



 



damage, loss, liability or expense (x) is found to have resulted directly and
primarily from such Indemnitee’s gross negligence, material breach of contract
or willful misconduct, in each case, as determined by a court of competent
jurisdiction in a final and non-appealable judgment, or (y) arises from disputes
between and among Persons otherwise entitled to indemnification that have not
resulted from any misrepresentation, default or breach of the Loan Documents by
the Loan Parties, provided that the Administrative Agent (and its related
affiliates, officers, directors, employees, agents, controlling persons,
advisors and other representatives), to the extent acting in its capacity as
such, shall remain indemnified in respect of such disputes to the extent
otherwise entitled to be so indemnified hereunder. The Borrower agrees that no
Indemnitee shall have any liability (whether direct or indirect, in contract or
tort or otherwise) to the Borrower or its Subsidiaries or Affiliates or the
Borrower’s respective equity holders or creditors or any other party arising out
of, related to or in connection with any aspect of the transactions contemplated
hereby, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined to have resulted from such
Indemnitee’s gross negligence, material breach of contract or willful
misconduct, in each case, as determined by a court of competent jurisdiction in
a final and non-appealable judgment. Notwithstanding any other provision of this
Agreement, no Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through Internet, electronic,
telecommunications or other information transmission systems other than damages
resulting directly and primarily from its gross negligence, material breach of
contract or willful misconduct, in each case, as determined by a court of
competent jurisdiction in a final and non-appealable judgment. If legally
permitted, any Indemnitee shall promptly notify the Borrower in writing of any
claim or action by a third party for which the Indemnitee plans to seek
indemnification hereunder; provided that no failure or delay by any Indemnitee
to so provide such notice shall relieve the Borrower from any liability or
obligation hereunder except to the extent of any material prejudice, damage or
liability caused by or arising out of such delay or failure. The Borrower shall
have the right to control the defense or settlement of any such claim or action
and to select counsel with respect thereto, which counsel shall be subject to
the approval of the Indemnitee (such approval not to be unreasonably withheld or
delayed); provided, however, that the Borrower shall not consent to any
settlement or to the entry of any judgment with respect to such claim or action
that (i) does not include a complete and unconditional release of the Indemnitee
from all liability with respect thereto, (ii) imposes any liability or
obligation on the Indemnitee or (iii) includes any statement as to any admission
of fault, culpability, wrong-doing or a failure to act by or on behalf of the
Indemnitee, without the prior written consent of the Indemnitee. Notwithstanding
the Borrower’s right to appoint counsel to represent an Indemnitee in an action,
such Indemnitee shall have the right to employ separate counsel (and the
Borrower shall pay for or reimburse such Indemnitee for Attorney Costs) and
assume the defense and control the settlement of any claim or action as to it
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) if (i) the use of counsel chosen by the Borrower to represent the
Indemnitee would present such counsel with an actual or potential conflict of
interest or the Indemnitee reasonably determines that there are defenses
available to it which are in addition to or different from the defenses
available to the Borrower or (ii) the Borrower shall not have employed counsel
satisfactory to the Indemnitee to represent the Indemnitee within a reasonable
time after notice of the institution of such action. Notwithstanding the
foregoing, any Indemnitee shall have the right to settle any such claim or
action without the consent of the Borrower; provided that the Borrower shall
have no liability for any settlement entered into without its consent.

 



--------------------------------------------------------------------------------



 



          (c) Reimbursement by Lenders. Each Lender severally agrees to
indemnify (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) the Administrative Agent, each of its
sub-agents and their respective Related Parties (each, an “Agent Indemnitee”),
ratably according to such Lender’s Applicable Percentage in effect on the date
on which indemnification is sought under this subsection (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Applicable Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever (each, an
“Indemnified Loss”) that may at any time (whether before or after the payment of
the Loans) be imposed on, incurred by or asserted against such Agent Indemnitee
and which may be brought by the Borrower, any of its Subsidiaries, any Lender,
any of their respective Affiliates or any other party, in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the Indemnified Loss was incurred by or asserted against the Administrative
Agent or its sub-agent in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent or its sub-agent in
connection with such capacity; provided further, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.09(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction in a final and
non-appealable judgment.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 



--------------------------------------------------------------------------------



 



     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, of such
recovery or payment. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
     10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby and the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it; provided that any such assignment shall be subject to the
following conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 



--------------------------------------------------------------------------------



 



                    (B) in any case not described in subsection (b)(i)(A) of
this Section, the aggregate amount of the Commitment and the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of such Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default exists, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
               (ii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default exists at the time of such assignment or (2) such assignment is to an
existing Lender or, in the case of any assignment of any funded Loan hereunder,
an Affiliate of an existing Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and
                    (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to any Person that is not either an existing Lender or, in the case of any
assignment of any funded Loan hereunder, an Affiliate of an existing Lender or
an Approved Fund;
provided that, notwithstanding anything to the contrary in this Agreement, all
assignments by any Lender prior to the funding of the Loans on the Closing Date
shall require, in any event, the prior consent of the Borrower, provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof.
               (iii) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 3.01(f).
               (iv) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (v) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

 



--------------------------------------------------------------------------------



 



               (vi) No Assignment Resulting in Additional Indemnified Taxes. No
such assignment shall be made to any Person that, through its Lending Offices,
is not capable of lending Euro to the Borrower without the imposition of any
additional Indemnified Taxes.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
(d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
right, title, and interest of any Lender shall be transferable only upon
notation of such transfer in the Register. The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender, at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments or Loans), at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 



--------------------------------------------------------------------------------



 



     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled, through
the applicable Lender, to the benefits of, and subject to the limitations of,
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.10 as though it were a Lender. Each Lender
that sells a participation, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts and interest of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and such Lender, each Loan
Party and the Administrative Agent shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Without limiting the foregoing, no
Participant shall be entitled to the benefits of Section 3.01 unless such
Participant complies with Section 3.01(f) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



--------------------------------------------------------------------------------



 



          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.09(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 to the Administrative Agent,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees on its own behalf and on behalf of
its Affiliates to keep confidential all non-public Information provided to it by
the Borrower or any of its Subsidiaries pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such Information (a) subject to an express
agreement to maintain the confidentiality of such Information in compliance with
the provisions of this Section 10.07 to an Affiliate of the Administrative Agent
or any Lender, solely for the purposes of, or otherwise in connection with, this
Agreement, (b) subject to an express agreement to maintain the confidentiality
of such Information in compliance with the provisions of this Section 10.07, to
any actual or prospective transferee or any direct or indirect counterparty to
any Swap Contract (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates, or of any Affiliate of any Lender,
in each case who have a need to know such Information in accordance with
customary business practices (it being understood that the person to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (d)

 



--------------------------------------------------------------------------------



 



upon the request or demand of any governmental or regulatory authority, (e) in
response to any order of any court or other governmental or regulatory authority
or as may otherwise be required pursuant to any requirement of law, (f) if
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, other than as a result of a disclosure by
the Administrative Agent or any Lender or any of their respective employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of their respective affiliates, in violation of this paragraph,
(h) upon the request of any rating agency when required by it, (i) upon the
request of the CUSIP Service Bureau or any similar organization or (j) in
connection with the exercise of any remedy hereunder or under any of the Loan
Documents or to prepare any defense relating to this Agreement, any of the Loan
Documents or any transaction or matter related thereto. The Administrative Agent
or any Lender shall, prior to any disclosure under clause (d), (e), (f), (h) or
(i) above to (x) any governmental or regulatory authority that does not have
supervisory, regulatory or other similar authority with respect to the
Administrative Agent or such Lender and that is seeking such disclosure solely
in connection with an investigation, litigation or other proceeding that does
not otherwise involve the Administrative Agent or such Lender or (y) any other
person that is not a governmental or regulatory authority, notify the Borrower
of any request for the disclosure of any such non-public Information so as to
provide the Borrower with the reasonable opportunity to obtain a protective
order or other comparable relief; provided, that no such notification will be
required if the Administrative Agent or such Lender (or their respective
counsel) reasonably determines that such notification would be prohibited by
applicable law or court order. None of the Administrative Agent or any Lender
will make available to the Borrower or any of its Affiliates confidential
Information that they have obtained or may obtain from any other customer. The
Administrative Agent and each Lender are permitted to access, use and share with
any of their respective bank or non-bank Affiliates, agents, advisors (legal or
otherwise) or representatives any Information concerning the Borrower or any of
its Affiliates that is or may come into the possession of the Administrative
Agent or any Lender or any of such Affiliates; provided, however, that, in each
case, such Information shall be used solely in connection with this Credit
Agreement.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary after the date hereof.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default exists, each Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or

 



--------------------------------------------------------------------------------



 



the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or pdf
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the

 



--------------------------------------------------------------------------------



 



illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, if the obligation of any
Lender to make or continue Eurocurrency Rate Loans is suspended pursuant to
Section 3.02, or if any Lender (a “Non-Consenting Lender”) refuses to consent to
an amendment, modification or waiver of this Agreement that, pursuant to
Section 10.01, requires consent of 100% of the Lenders and for which the consent
of the Required Lenders has been obtained or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to execute an
Assignment and Assumption (the Administrative Agent being hereby authorized to
execute any Assignment and Assumption on behalf of such Lender relating to the
assignment of Loans and/or Commitments of such Lender) assigning and delegating,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment, but may not be a natural person, the Borrower or
any Affiliate or Subsidiary of the Borrower), provided that:
          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
          (d) in the event such Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Lender was a Non-Consenting Lender and the Borrower also requires
each other Lender that is a Non-Consenting Lender to assign its Loans and
Commitments; and
          (e) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 



--------------------------------------------------------------------------------



 



     10.14 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT NOT SUBJECT TO FURTHER
APPEAL IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 



--------------------------------------------------------------------------------



 



     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, and the
Borrower and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower, any other Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (c) neither the Administrative Agent nor the Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrower, the other Loan Parties or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
the Arranger has any obligation to the Borrower, the other Loan Parties or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the

 



--------------------------------------------------------------------------------



 



extent it has deemed appropriate. The Borrower and each other Loan Party hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty. Notwithstanding the
foregoing, the parties hereto acknowledge and agree that the provisions of this
paragraph shall be subject to the terms of the Company Financial Advisor
Agreement (as defined below). The Borrower and each other Loan Party
acknowledges that Arranger (or one or more of its affiliates) has been retained
by the Borrower as a buy-side financial advisor to the Borrower (in such
capacity, “Company Financial Advisor” and the written retention agreement in
respect thereof, the “Company Financial Advisor Agreement”) in connection with
the Acquisition. Notwithstanding the foregoing, the Borrower and each other Loan
Party agrees not to assert any claim it might allege based on any actual or
potential conflict of interest that might be asserted to arise or result from
the engagement of the Company Financial Advisor and the Arranger’s or its
affiliates’ relationships with the Borrower as described and referred to herein.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THERMO FISHER SCIENTIFIC INC.
      By:   /s/ Anthony H. Smith       Name:   Anthony H. Smith      Title:  
Vice President, Tax and Treasury and Treasurer     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Administrative Agent and a Lender
      By:   /s/ Ritam Bhalla       Name:   Ritam Bhalla      Title:   Vice
President     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A., as a Lender
      By:   /s/ Jill J. Hogan       Name:   Jill J. Hogan      Title:   Vice
President     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Vanessa Chiu       Name:   Vanessa Chiu      Title:   Executive
Director     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Frederick W. Laird       Name:   Frederick W. Laird     
Title:   Managing Director            By:   /s/ Ming K. Chu       Name:   Ming
K. Chu      Title:   Vice President     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            The Royal Bank of Scotland plc, as a Lender
      By:   /s/ Scott MacVicar       Name:   Scott MacVicar      Title:  
Authorized Signatory     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            BNP Paribas, as a Lender
      By:   /s/ Nicholas Rabier       Name:   Nicholas Rabier      Title:  
Director            By:   /s/ Brendan Heneghan       Name:   Brendan Heneghan   
  Title:   Vice President     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender
      By:   /s/ Brian McNany       Name:   Brian McNany      Title:   Vice
President     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            Goldman Sachs Bank USA, as a Lender
      By:   /s/ Mark Walton       Name:   Mark Walton      Title:   Authorized
Signatory     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            HSBC Bank USA, National Association, as a Lender
      By:   /s/ David Carroll       Name:   David Carroll      Title:   Vice
President     

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF LOAN NOTICE
Date: ___________, _____
To: Barclays Bank PLC, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 23,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent.
     The Company hereby requests:
     o A Borrowing of Loans           o A conversion or continuation of Loans

1   On ____________________ (a Business Day).   2.   In the amount of $
__________________.   3.   Comprised of _______________________         [Type of
Loan requested]   4.   In the following currency: ________________________   5.
  For Eurocurrency Rate Loans or EURIBOR Rate Loans: with an Interest Period of
___ months.

     The Borrowing, if any, requested herein complies with Section 2.01 of the
Agreement.
[Signature Page Follows]

A-1-1



--------------------------------------------------------------------------------



 



            THERMO FISHER SCIENTIFIC INC.
      By:         Name:           Title:          

A-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF PREPAYMENT NOTICE
Date: ___________, _____
To: Barclays Bank PLC, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 23,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent.
     Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby gives
notice to the Administrative Agent that on ______________, 20__ (the “Prepayment
Date”), it intends to voluntarily prepay Loans in an aggregate amount of
__________________. Such prepayment shall be applied in whole on the Prepayment
Date to the repayment as follows:

  (A)   _____________ of Base Rate Loans,     (B)   _____________ of
Eurocurrency Rate Loans with an Interest Period of _____________, and     (C)  
_____________ of EURIBOR Rate Loans with an Interest Period of _____________,

     all interest and fees due and payable in connection therewith. Such
prepayment should be applied in accordance with the Agreement. The Borrower
acknowledges that it has been informed by the Administrative Agent that this
notice may not be withdrawn by the Borrower, unless the Administrative Agent in
its sole discretion consents to such withdrawal.
[Signature Page Follows]

A-2-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Prepayment Notice as
of the date first set forth above.

            THERMO FISHER SCIENTIFIC INC.
      By:         Name:           Title:          

A-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
_______________________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of June 23, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Thermo Fisher Scientific Inc., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Subsidiary Guaranty. Upon the occurrence and continuation of one or more of
the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
     No transfer by the Lender of any interest of the Lender in this Note or in
the right to receive any payments hereunder shall be effective unless and until
a book entry of such transfer is made upon the Register referred to in the
Agreement.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

B-1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

            THERMO FISHER SCIENTIFIC INC.
      By:         Name:           Title:          

B-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding            
Currency and   End of   Principal or   Principal         Type of Loan   Amount
of   Interest   Interest Paid   Balance This   Notation Date   Made   Loan Made
  Period   This Date   Date   Made By  
 
                       
 
                       
 
                       

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________,
To: Barclays Bank PLC, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 23,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the _____________________ of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes;
and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default exists.]
[—or—]
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     2. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

C-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________, ____________.

            THERMO FISHER SCIENTIFIC INC.
      By:         Name:           Title:          

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.].2
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor. Each such sale and
assignment must be recorded in the Register pursuant to Section 10.06(c) of the
Credit Agreement for such sale and assignment to be effective.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   Include bracketed language if there are either
multiple Assignors or multiple Assignees.

D-1



--------------------------------------------------------------------------------



 



1.   Assignor[s]: ____________________      
____________________
     
____________________
  2.   Assignee[s]: ____________________      
____________________
      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]   3.   Borrower: Thermo Fisher Scientific Inc.   4.   Administrative
Agent: Barclays Bank PLC, as the administrative agent under the Credit Agreement
  5.   Credit Agreement: Credit Agreement, dated as of June 23, 2011, among
Thermo Fisher Scientific Inc., the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent.   6.   Assigned Interest[s]:

                                                      Aggregate                
                Amount of     Amount of     Percentage                     Loans
    Loans     Assigned of     CUSIP   Assignor[s]3   Assignee[s]4     for all
Lenders5     Assigned     Loans6     Number  
 
          $       $           %        
 
                                 
 
          $       $           %        
 
                                 
 
          $       $           %        
 
                                 

[7.   Trade Date: __________________]7

 

3   List each Assignor, as appropriate.   4   List each Assignee, as
appropriate.   5   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   6   Set forth,
to at least 9 decimals, as a percentage of the Loans of all Lenders thereunder.
  7   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-2



--------------------------------------------------------------------------------



 



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Remainder of page intentionally left blank.]

D-3



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:         Name:           Title:             ASSIGNEE
[NAME OF ASSIGNEE]
      By:         Name:           Title:          

[Consented to and] Accepted:
BARCLAYS BANK PLC, as
     Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

[Consented to:]
THERMO FISHER SCIENTIFIC INC.

         
By:
       
Name:
 
 
   
Title:
       

D-4



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
CREDIT AGREEMENT DATED AS OF JUNE 23, 2011,
AMONG THERMO FISHER SCIENTIFIC INC.,
THE LENDERS FROM TIME TO TIME PARTY THERETO, AND
BARCLAYS BANK PLC, AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(ii), (iv), (v), and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(ii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into

D-5



--------------------------------------------------------------------------------



 



this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

D-6



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF SUBSIDIARY GUARANTY
This SUBSIDIARY GUARANTY (“Guaranty”) is entered into as of [_______ __], 2011
by [_____________________] (the “Guarantor” and, together with any additional
Domestic Subsidiaries of the Borrower (as defined below) executing this Guaranty
after the date hereof pursuant to Section 17 hereof, collectively, the
“Guarantors”), in favor of and for the benefit of BARCLAYS BANK PLC, as agent
for and representative of (in such capacity herein called the “Guarantied
Party”), the financial institutions (the “Lenders”) party to the Credit
Agreement (as hereinafter defined; the terms defined therein and not otherwise
defined herein being used herein as therein defined).
R E C I T A L S
WHEREAS, Thermo Fisher Scientific Inc., a Delaware corporation (the “Borrower”),
has entered into a Credit Agreement dated as of June 23, 2011 (as it may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”) with the Lenders, and
the Guarantied Party as Administrative Agent for the Lenders, pursuant to which
Lenders have made certain commitments, subject to the terms and conditions set
forth in the Credit Agreement, to extend certain credit facilities to the
Borrower; and
WHEREAS, the Guarantied Party and the Lenders are sometimes referred to herein
as the “Beneficiaries”;
NOW THEREFORE, for value received, the sufficiency of which is hereby
acknowledged, and in consideration of any credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Borrower by the
Beneficiaries, each Guarantor hereby furnishes its guaranty of the Guarantied
Obligations (as hereinafter defined) as follows:
     1. Guaranty. (a) In order to induce the Lenders to extend credit to the
Borrower, each Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future Obligations of the Borrower to the Beneficiaries, now or
hereafter made, incurred or created, whether absolute or contingent, liquidated
or unliquidated, whether due or not due, and however arising under or in
connection with the Credit Agreement, this Guaranty, the other Loan Documents
(including those arising under successive borrowing transactions under the
Credit Agreement and all renewals, extensions and modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Beneficiaries in connection
with the collection or enforcement thereof payable in accordance with, and to
the extent provided in Section 10.04 of the Credit Agreement) and whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any

E-1



--------------------------------------------------------------------------------



 



Guarantor or the Borrower under any Debtor Relief Law, and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guarantied Obligations”). In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees that any Guarantor’s payment of a portion, but not all, of the
Guarantied Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guarantied Obligations that has not
been paid. The books and records of each Beneficiary showing the amount of the
Guarantied Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantors and conclusive for the
purpose of establishing the amount of the Guarantied Obligations absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guarantied Obligations or any instrument or
agreement evidencing any Guarantied Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guarantied Obligations which
might otherwise constitute a defense to the obligations of each Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
     (b) Anything contained in this Guaranty to the contrary notwithstanding,
the obligations of each Guarantor under this Guaranty and the other Loan
Documents shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code or
any applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to the Borrower or other
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(ii) under any guaranty of subordinated Indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this Section 1(b),
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.
     (c) The Guarantors desire to allocate among themselves, in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor under
this Guaranty, each such Guarantor shall be entitled to a contribution from each
of the other Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to the Beneficiaries.
     2. Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized or formed, validly existing and, as applicable, in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to execute, deliver and
perform its obligations under this Guaranty, and all necessary authority has

E-2



--------------------------------------------------------------------------------



 



been obtained; (b) this Guaranty constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; (c) the making and
performance of this Guaranty does not and will not violate in any material
respect the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and
(d) all requisite governmental licenses, authorizations, consents and approvals
for the execution, delivery and performance of this Guaranty have been obtained
or made and are in full force and effect; except in each case referred to in
clause (a) or (c), to the extent that such failure to do so or such
contravention, as the case may be, could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     3. Covenants. Unless the Required Lenders or all Lenders, as the case may
be, shall otherwise consent in writing in accordance with the terms of the
Credit Agreement, each Guarantor agrees that, so long as any part of the
Obligations under the Credit Agreement shall remain unpaid or any Lender shall
have any Commitment, such Guarantor shall, and shall cause each of its
Subsidiaries to, perform or observe all of the terms, covenants and agreements
that the Loan Documents state that the Borrower is to cause such Guarantor and
such Subsidiaries to perform or observe.
     4. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of any Beneficiary) is imposed upon any
Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to each Beneficiary, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable the such Beneficiary to receive the same net amount which such
Beneficiary would have received on such due date had no such obligation been
imposed upon such Guarantor. Each Guarantor will deliver promptly to each
Beneficiary certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by such Guarantor hereunder.
The obligations of the Guarantors under this section shall survive the payment
in full of the Guarantied Obligations and termination of this Guaranty. At the
applicable Beneficiary’s option, all payments under this Guaranty shall be made
in the United States. The obligations hereunder shall not be affected by any
acts of any legislative body or governmental authority affecting the Borrower,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of the
Borrower’s property, or by economic, political, regulatory or other events in
the countries where the Borrower is located.
     5. Rights of Beneficiaries. Each Guarantor consents and agrees that any
Beneficiary may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise,

E-3



--------------------------------------------------------------------------------



 



discharge, accelerate or otherwise change the time for payment or the terms of
the Guarantied Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guarantied Obligations;
(c) apply such security and direct the order or manner of sale thereof as such
Beneficiary in its reasonable discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guarantied Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
     6. Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Beneficiary) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require any Beneficiary to
proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in such Beneficiary’s power whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Beneficiary; and (f) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
     Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guarantied Obligations.
     7. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guarantied Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
     8. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guarantied Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of each Beneficiary or facilities provided
by each Beneficiary with respect to the Guarantied Obligations are terminated.
If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of each
Beneficiary and shall forthwith be paid to each Beneficiary to reduce the amount
of the Guarantied Obligations, whether matured or unmatured.
     9. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guarantied Obligations now or hereafter existing and
shall remain in full force

E-4



--------------------------------------------------------------------------------



 



and effect with respect to all Guarantied Obligations only until all Obligations
under the Credit Agreement and the other Loan Documents and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and any
commitments of any Beneficiary or facilities provided by any Beneficiary with
respect to the Obligations under the Credit Agreement are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or any Beneficiary exercises its right of
setoff, in respect of the Guarantied Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Beneficiary in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Guarantied
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction.
     10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor (including
any obligation or indebtedness of the Borrower owing to such Guarantor as
subrogee of any Beneficiary in respect of any Guarantied Obligations), whether
now existing or hereafter arising and in each case resulting from any
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guarantied Obligations. Nothing herein shall preclude the
Guarantor from making advances to the Borrower or receiving payment of those
obligations, to the extent permitted under the Credit Agreement, in each case
prior to the occurrence of an Event of Default.
     11. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guarantied Obligations is stayed, in connection with any
case commenced by or against any other Guarantor or the Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by each Guarantor immediately upon demand by the Guarantied Party.
     12. Expenses. Each Guarantor shall pay on demand all out-of-pocket expenses
incurred by any Beneficiary (including Attorney Costs of any Beneficiary) in
connection with the enforcement or protection of any Beneficiary’s rights under
this Guaranty or in respect of the Guarantied Obligations, including any
incurred during any “workout” or restructuring in respect of the Guarantied
Obligations and any incurred in the preservation, protection or enforcement of
any rights of any Beneficiary in any proceeding under any Debtor Relief Laws.
The obligations of each Guarantor under this section shall survive the payment
in full of the Guarantied Obligations and termination of this Guaranty.
     13. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Guarantied Party and each Guarantor. No failure by any Beneficiary to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein provided are

E-5



--------------------------------------------------------------------------------



 



cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Guarantied Party and each Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by such Guarantor for the benefit of the Beneficiaries or any
term or provision thereof.
     14. Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that the Beneficiaries have no duty, and such
Guarantor is not relying on the Beneficiaries at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Beneficiaries to disclose such information and any defense
relating to the failure to provide the same).
     15. Setoff. If and to the extent any payment is not made when due
hereunder, any Beneficiary may setoff and charge from time to time any amount so
due against any or all of each Guarantor’s accounts or deposits with such
Beneficiary.
     16. Indemnification and Survival. Without limitation of its indemnification
obligations under the other Loan Documents, each Guarantor agrees to indemnify
and hold harmless the Guarantied Party and the other Indemnitees from and
against (and will reimburse each Indemnitee as the same are incurred for) any
and all actions, suits, proceedings (including any investigations or inquiries),
claims, damages, losses, liabilities and expenses (including Attorney Costs and
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee), in each case, arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the execution or
delivery of this Guaranty or any other Loan Document or any agreement or
instrument contemplated hereby and thereby or, in the case of the Guarantied
Party and its Related Parties only, the administration of this Guaranty and the
other Loan Documents, to the extent the Borrower would be required to do so
pursuant to Section 10.04 of the Credit Agreement.
     17. Additional Guarantors. The initial Guarantors hereunder shall be such
of the Subsidiaries of the Borrower as are signatories hereto on the date
hereof. From time to time subsequent to the date hereof, other Subsidiaries of
the Borrower may become parties hereto, as additional Guarantors (each an
“Additional Guarantor”), by executing a counterpart of this Guaranty in
substantially the form attached as Exhibit A. Upon delivery of any such
counterpart to the Guarantied Party, notice of which is hereby waived by the
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be as
fully a party hereto as if such Additional Guarantor were an original signatory
hereof. Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder. This Guaranty shall be fully effective as to any Guarantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Guarantor hereunder.

E-6



--------------------------------------------------------------------------------



 



     18. Discharge of Guaranty Upon Sale of a Subsidiary Guarantor. If all of
the stock of any Guarantor or any of its successors in interest under this
Guaranty shall be sold or otherwise disposed of (including by merger or
consolidation) in a sale or other disposition to a Person (other than a
Subsidiary or an Affiliate of the Borrower) not prohibited by the Credit
Agreement or otherwise consented to by the Required Lenders in accordance with
the terms of the Credit Agreement, such Guarantor or such successor in interest,
as the case may be, may request the Guarantied Party to, and the Guarantied
Party shall, execute and deliver documents or instruments necessary to evidence
the release and discharge of this Guaranty as provided in Section 9.10 of the
Credit Agreement.
     19. GOVERNING LAW; ASSIGNMENT; JURISDICTION; NOTICES. THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK.
     This Guaranty shall (a) bind each Guarantor and its successors and assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of the Beneficiaries (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of each Beneficiary and its successors and assigns and each Beneficiary
may, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guarantied
Obligations and this Guaranty, in whole or in part.
     EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT ANY BENEFICIARY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY IN ANY

E-7



--------------------------------------------------------------------------------



 



COURT REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
     Each Guarantor agrees that any Beneficiary may disclose, in accordance with
Section 10.07 of the Credit Agreement, to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
of all or part of the Guarantied Obligations any and all information in such
Beneficiary’s possession concerning such Guarantor, this Guaranty and any
security for this Guaranty. All notices and other communications to any
Guarantor under this Guaranty shall be provided in the manner set forth for
notices in Section 10.02 of the Credit Agreement.
     20. WAIVER OF JURY TRIAL; FINAL AGREEMENT. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
     21. Foreign Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due under this Guaranty in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the applicable Beneficiary could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to any Beneficiary under this
Guaranty shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which

E-8



--------------------------------------------------------------------------------



 



such sum is denominated in accordance with the applicable provisions of this
Guaranty (the “Obligations Currency”), be discharged only to the extent that on
the Business Day following receipt by any Beneficiary of any sum adjudged to be
so due in the Judgment Currency, such Beneficiary may in accordance with normal
banking procedures purchase the Obligations Currency with the Judgment Currency.
If the amount of the Obligations Currency so purchased is less than the sum
originally due to such Beneficiary from any Guarantor in the Obligations
Currency, each such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Beneficiary to whom such
obligation was owing against such loss. If the amount of the Obligations
Currency so purchased is greater than the sum originally due to such Beneficiary
in such currency, such Beneficiary agrees to return the amount of any excess to
each such Guarantor.
     22. Guarantied Party as Agent. The Guarantied Party has been appointed to
act as the Guarantied Party hereunder by Lenders. The Guarantied Party shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Credit
Agreement; provided that the Guarantied Party shall exercise, or refrain from
exercising, any remedies under or with respect to this Guaranty in accordance
with the instructions of the Required Lenders or all Lenders, as the case may
be, in accordance with the terms of the Credit Agreement.
The Guarantied Party shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to Section 9.06 of the Credit Agreement
shall also constitute notice of resignation as the Guarantied Party under this
Guaranty; and appointment of a successor Administrative Agent (after resignation
or removal) pursuant to Section 9.06 of the Credit Agreement shall also
constitute appointment of a successor Guarantied Party under this Guaranty. Upon
the acceptance of any appointment as the Administrative Agent under Section 9.06
of the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Guarantied
Party under this Guaranty, and the retiring or removed Guarantied Party under
this Guaranty shall promptly (a) transfer to such successor Guarantied Party all
sums held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (b) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring
Guarantied Party shall be discharged from its duties and obligations under this
Guaranty. After any retiring Guarantied Party’s resignation hereunder as the
Guarantied Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was the Guarantied Party hereunder.
     23. Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to each Guarantor upon the execution of a counterpart hereof by such

E-9



--------------------------------------------------------------------------------



 



Guarantor (whether or not a counterpart hereof shall have been executed by any
other Guarantor) and receipt by the Guarantied Party of written or telephonic
notification of such execution and authorization of delivery thereof.
     24. Application of Funds. Except as expressly provided elsewhere in this
Guaranty, all proceeds received by the Beneficiaries on account of the
Guarantied Obligations from any Guarantor shall be applied to the payment of all
Guarantied Obligations (for the ratable benefit of the holders thereof) and, as
to Obligations arising under the Credit Agreement, as provided in Section 8.03
of the Credit Agreement.
[Remainder of page intentionally left blank.]

E-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor and, solely for purposes of the waiver of
the right to jury trial contained in Section 20 hereof, the Guarantied Party
have caused this Guaranty to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date hereof.

            [_______________], as a Guarantor
      By:         Name:           Title:             [_______________], as a
Guarantor
      By:         Name:           Title:          

[Signature Page to Subsidiary Guaranty]

E-11



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Administrative Agent, as Guarantied Party
      By:         Name:           Title:          

[Signature Page to Subsidiary Guaranty]

E-12



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF] COUNTERPART FOR ADDITIONAL GUARANTORS
     This COUNTERPART (this “Counterpart”), dated _______, 20__, is delivered
pursuant to Section 17 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Guaranty, dated as of
[______ __], 2011 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guaranty”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among [______________] and the other Guarantors
named therein and Barclays Bank PLC, as Administrative Agent for the Lenders, as
Guarantied Party. The undersigned, by executing and delivering this Counterpart,
hereby becomes an Additional Guarantor under the Guaranty in accordance with
Section 17 thereof and agrees to be bound by all of the terms thereof.
     IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
______________, 20_.

            [NAME OF ADDITIONAL GUARANTOR],
as a Guarantor
      By:         Name:           Title:          

E-13